Case 1:20-cv-01228-CFC-JLH Document 33-1 Filed 04/09/21 Page 1 of 6 PageID #: 1845




                             Exhibit 1
Case 1:20-cv-01228-CFC-JLH Document 33-1 Filed 04/09/21 Page 2 of 6 PageID #: 1846
ZAPFRAUD, INC. Plaintiff, v. BARRACUDA NETWORKS, INC.,..., Slip Copy (2021)


                                                                  The Magistrate Judge had the authority to make his
                  2021 WL 1134687                                 recommendation under        28 U.S.C. § 636(b)(1)(B). I review
    Only the Westlaw citation is currently available.
                                                                  his recommendation de novo.         § 636(b)(1); see also Fed.
      United States District Court, D. Delaware.
                                                                  R. Civ. P. 72(b)(3);   Brown v. Astrue, 649 F.3d 193, 195 (3d
           ZAPFRAUD, INC. Plaintiff,                              Cir. 2011).
                    v.
     BARRACUDA NETWORKS, INC., Defendant.                         ZapFraud filed the Complaint that initiated this action in
                                                                  September 2019. It filed a First Amended Complaint a
             Civil Action No. 19-1687-CFC-CJB                     month later and then filed its Second Amended Complaint in
                              |                                   April 2020. In Count I of the Second Amended Complaint,
                      Filed 03/24/2021                            ZapFraud accuses Barracuda of induced, contributory, and
                                                                  willful infringement “since at least the filing of this action.”
Attorneys and Law Firms
                                                                  D.I. 37 ¶¶ 31, 32, 34. Although claims for induced and
Brian E. Farnan, Michael J. Farnan, FARNAN LLP,                   contributory infringement exist by virtue of § 271 of the
Wilmington, Delaware; Jonas R. McDavit, Wen Xue,                  Patent Act, there is no such thing as a claim for willful
DESMARAIS LLP, New York, New York, Counsel for                    infringement. Nonetheless, “in the vast majority of patent
Plaintiff                                                         cases filed today, claims for enhanced damages [under §
                                                                  284 of the Patent Act] are sought based on allegations
Michael J. Flynn, Andrew Mark Moshos, MORRIS,                     of willful misconduct—so much so that, even though the
NICHOLS, ARSHT & TUNNELL LLP, Wilmington,                         words ‘willful’ and ‘willfulness’ do not appear in § 284,
Delaware; David Xue, Karineh Khachatourian, Nikolaus A.           plaintiffs and courts more often than not describe claims
Woloszczuk, RIMON, P.C., Palo Alto, California, Counsel for       for enhanced damages brought under § 284 as ‘willful
Defendant
                                                                  infringement claims.’ ” Deere & Co. v. AGCO Corp., 2019
                                                                  WL 668492, at *3 (D. Del. Feb. 19, 2019).

               MEMORANDUM OPINION                                 Claims of indirect infringement—that is, induced or
                                                                  contributory infringement—require proof that the defendant's
COLM F. CONNOLLY UNITED STATES DISTRICT
                                                                  conduct occurred after the defendant (1) knew of the existence
JUDGE
                                                                  of the asserted patent and (2) knew that a third party's acts
 *1 Pending before me are Defendant Barracuda Networks,           constituted infringement of the patent.  Commil USA, LLC
Inc.’s objections to the Magistrate Judge's September 22,         v. Cisco Sys., Inc., 135 S. Ct. 1920, 1926 (2015); see also
2020 Report and Recommendation. D.I. 54. The Magistrate
                                                                     Global-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754,
Judge recommended in his Report and Recommendation
that I grant in part and deny in part Barracuda's motion          766 (2011) (“[I]nduced infringement under [ 35 U.S.C.] §
to dismiss the claims of induced infringement, contributory       271(b) requires knowledge that the induced acts constitute
infringement, and enhanced damages for willful infringement
                                                                  patent infringement.”); Aro Mfg. Co. v. Convertible Top
alleged in Plaintiff ZapFraud Inc.’s Second Amended
                                                                  Replacement Co., 377 U.S. 476, 488 (1964) (holding that
Complaint. Barracuda objects only to the Magistrate Judge's
recommendation that I deny Barracuda's request to dismiss         contributory infringement under        35 U.S.C. § 271(c)
ZapFraud's “post-suit” claims for induced and contributory        “require[s] a showing that the alleged contributory infringer
                                                                  knew that the combination for which his component was
infringement of       U.S. Patent No. 10,277,628 (the #628
                                                                  especially designed was both patented and infringing”).
patent) and for enhanced damages—that is, claims based on
                                                                  Claims for enhanced damages based on willful infringement
alleged infringement of the #628 patent that occurred after the
                                                                  similarly require proof that the defendant knew about the
filing of the original Complaint in this action.
                                                                  asserted patents and knew or should have known that its
                                                                  conduct amounted to infringement of those patents. VLSI




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             1
Case 1:20-cv-01228-CFC-JLH Document 33-1 Filed 04/09/21 Page 3 of 6 PageID #: 1847
ZAPFRAUD, INC. Plaintiff, v. BARRACUDA NETWORKS, INC.,..., Slip Copy (2021)


Tech. LLC v. Intel Corp., 2019 WL 1349468, at *1 (D. Del.
                                                                Jan. 22, 2020) (same) with     Groupon Inc. v.
Mar. 26, 2019).
                                                                MobGob LLC, 2011 WL 2111986, at *3 (N.D. Ill.
                                                                May 25, 2011) (permitting induced infringement
 *2 Barracuda argued in support of its motion that ZapFraud
failed to meet the pleading requirements for indirect           claims based on post-suit knowledge),      Trading
infringement and willfulness-based enhanced damages             Techs. Int'l, Inc. v. BCG Partners, Inc., 2011 WL
because the Second Amended Complaint lacks factual              3946581, at *4–*5 (N.D. Ill. Sept. 2, 2011) (same),
allegations from which it can be inferred that Barracuda knew      Intellect Wireless Inc. v. Sharp Corp., 2012 WL
of the existence of the #628 patent (and thus also of the       787051, at *11 (N.D. Ill. March 9, 2012) (same),
infringement of that patent) before the filing of this suit.    Symantec Corp. v. Veeam Software Corp., 2012
ZapFraud countered that the original Complaint provided         WL 1965832, at *4–*5 (N.D. Cal. May 31, 2012)
Barracuda notice of the #628 patent's existence and how         (same), EON Corp. IP Holdings, LLC v. Sensus
Barracuda and third parties infringe the patent and that        USA, Inc., 2012 WL 4514138, at *11–*12 (N.D.
ZapFraud therefore had stated cognizable claims for post-suit
indirect infringement and enhanced damages. D.I. 26 at 2–3.     Cal. Oct. 1, 2012) (same),      Rembrandt Social
The Magistrate Judge agreed with ZapFraud.                      Media, LP v. Facebook Inc., 950 F. Supp. 2d 876,
                                                                882 (E.D. Va. June 12, 2013) (same), Labyrinth
District courts across the country are divided over whether     Optical Techs., LLC v. Fujitsu Am., Inc., 2013 U.S.
a defendant must have the knowledge necessary to sustain        Dist. LEXIS 188873, at *13 (C.D. Cal Aug. 21,
claims of indirect and willful infringement before the filing   2013) (same), Black Hills Media, LLC v. Pioneer
                                                                Corp., 2013 U.S. Dist. LEXIS 187917, at *7–*8
of the lawsuit. 1
                                                                (CD. Cal Sept. 24, 2013) (same),       MyMedical
1                                                               Records, Inc. v. Jardogs, LLC, 1 F. Supp. 3d 1020,
        Compare    Proxyconn Inc. v. Microsoft Corp.,
                                                                1025 (CD. Cal. 2014) (same),        Cap Co. Ltd.
        2012 WL 1835680, at *7 (C.D. Cal May
                                                                V. McAfee, Inc., 2015 WL 3945875, at *3–*5
        16, 2012) (requiring pre-suit knowledge for
                                                                (N.D. Cal. June 26, 2015) (same), Nanosys, Inc. v.
        induced infringement claims),    Brandywine             QD Vision, Inc., 2016 WL 4943006, at *5 (N.D.
        Commc'ns Techs., LLC, v. T-Mobile USA, Inc.,            Cal. Sept. 16, 2016) (same), Opticurrent, LLC
        904 F. Supp. 2d 1260, 1267 (M.D. Fla. Oct.              v. Power Integrations, LLC, 2016 WL 9275395,
        24, 2012) (same),       Select Retrieval, LLC           at *6–*7 (E.D. Tex. October 19, 2016) (same),
        v. Bulbs.com Inc., 2012 WL 6045942, at *5–                 Intellicheck Mobilisa, Inc. v. Honeywell Int'l
        6 (D. Mass. Dec. 4, 2012) (same),           Bonutti     Inc., 2017 WL 5634131, at *12 (W.D. Wash. Nov.
        Skeletal Innovations LLC v Arthrex, Inc., 2013 WL       21, 2017), ZitoVault, LLC v. Int'l Bus. Machines
        12149301, at *2–*3 (M.D. Fla. Mar. 29, 2013)            Corp., 2018 WL 2971131, at *3 (N.D. Tex. Mar.
        (same), Wi-Lan USA, Inc. v. Research In Motion          29, 2018) (permitting willfulness-based enhanced
        Ltd., 2013 WL 12092486, at *4 (S.D. Fla. June 7,        damages claims based on post-suit knowledge),
        2013) (same), Black Hills Media, LLC v. Pioneer         Piano Encryption Techs., LLC v. Alkami Tech.,
        Corp., 2013 U.S. Dist. LEXIS 187917, at *7–             Inc., 2017 WL 8727249, at *6 (E.D. Tex. Sept.
        *8 (C.D. Cal Sept. 24, 2013) (requiring pre-suit        22, 2017) (same),    Bush Seismic Techs. LLC v.
        knowledge for willfulness claims),  Solannex,           Am. Gem Soc'y, 2016 WL 9115381, at *3 (E.D.
        Inc. v. MiaSole, 2011 WL 4021558, at *3 (N.D.           Tex. Apr. 13, 2016) (indicating that willfulness-
                                                                based enhanced damages claims based on post-suit
        Cal. Sept. 9, 2011) (same),    IpVenture, Inc.          knowledge were permissible), and Canon, Inc. v.
        v. Cellco Partnership, 2011 WL 207978, at *2            Avigilon USA Corp. Inc., 411 F. Supp. 3d 162, 164–
        (N.D. Cal. Jan 21, 2011) (same),        Cap Co.         66 (D. Mass. Nov. 20, 2019) (same).
        Ltd. V. McAfee, Inc., 2015 WL 3945875, at *2–*3
        (N.D. Cal. June 26, 2015) (same), and Kaufman v.
        Microsoft Corp., 2020 WL 364136, at *4 (S.D.N.Y.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                   2
Case 1:20-cv-01228-CFC-JLH Document 33-1 Filed 04/09/21 Page 4 of 6 PageID #: 1848
ZAPFRAUD, INC. Plaintiff, v. BARRACUDA NETWORKS, INC.,..., Slip Copy (2021)


*3 Current and recent judges of this District have also taken   complaint”); Dynamic Data Techs., LLC v. Brightcove Inc.,
                            2
different views on the issue. Neither the Federal Circuit nor   2020 WL 4192613, at *3 (D. Del. July 21, 2020) (dismissing
the Supreme Court has addressed the issue.                      induced infringement claims where the plaintiff had alleged
                                                                that the defendant became “aware that its accused products
2                                                               allegedly infringe as of the filing of the Complaint”). 3
       Compare Mallinckrodt, Inc. v. E-Z-Em Inc., 670           Though not without doubts, I am “not persuaded by
       F. Supp. 2d 349, 354 n.1 (D. Del. 2009) (Farnan,         Plaintiff[’s] contention that the requisite knowledge can be
       J.) (requiring pre-suit knowledge for induced            established by the filing of the Plaintiff[’s] Complaint.”
       infringement claims),       Xpoint Techs., Inc. v.          Mallinckrodt, Inc. v. E-Z-Em Inc., 670 F. Supp. 2d 349,
       Microsoft Corp., 730 F. Supp. 2d 349, 357 (D.            354 n.1. (D. Del. 2009) (Farnan, J.).
       Del. 2010) (Robinson, J.) (same), NETGEAR Inc. v.
       Ruckus Wireless Inc., 2013 WL 1124036, at *1 (D.         3
       Del. Mar. 14, 2013) (Robinson, J.) (requiring pre-              ZapFraud cites my decision in       Deere & Co. v.
                                                                       AGCO Corp., 2019 WL 668492, (D. Del. Feb. 19,
       suit knowledge for willfulness claims), SoftView
                                                                       2019) for the proposition that claims of indirect and
       LLC v. Apple Inc., 2012 WL 3061027, at *8 (D.
                                                                       willfulness-based enhanced damages based solely
       Del. July. 26, 2012) (Stark, J.) (same),  Bonutti               on post-suit conduct are cognizable. D.I. 56 at 6–7.
       Skeletal Innovations LLC v. Conformis, Inc., 2013               In Deere, I denied a motion to dismiss such claims
       WL 6040377, at *2 n.5 (D. Del. Nov. 14, 2013)                   alleged in two amended complaints in related
       (Sleet, J.) (same), and  Callwave Comm'ns LLC                   actions because it was “plausible to infer” from the
       v. AT & T Mobility LLC, 2014 WL 5363741, at * 1                 contents of the original complaints and marketing
       (D. Del. Jan. 28, 2014) (Andrews, J.) (same) with               materials published pre-suit that the defendants
                                                                       knew that third parties were infringing the asserted
              Walker Digital, LLC v. Facebook, Inc., 852
       F. Supp. 2d 559, 565 (D. Del. 2012) (Robinson,                  patents. 2019 WL 668492 at *2. The defendants
       J.) (permitting induced infringement claims based               in Deere never argued that the claims should
                                                                       be dismissed because they were based solely on
       on post-suit conduct),    SoftView LLC v. Apple                 defendants’ post-suit knowledge of the asserted
       Inc., 2012 WL 3061027, at *8 (D. Del. July 26,                  patents. Accordingly, Deere did not sanction
       2012) (Stark, J.) (same), Groove Digital, Inc. v.               indirect infringement or enhanced damages claims
       King.com, Ltd., 2018 WL 6168615, at *2 (D.                      that are based on post-suit knowledge of the patents
       Del. Nov. 26, 2018) (Andrews, J.) (same), DoDots                asserted in an infringement case.
       Licensing Sols. LLC v. Lenovo Holding Co., Inc.,
       2019 WL 3069773, at *3 (D. Del. July 12, 2019)            *4 “The purpose of a complaint is to obtain relief from an
       (Noreika, J.) (same), IpVenture Inc. v. Lenovo           existing claim and not to create a claim.” Helios Streaming,
       Grp. Ltd., 2013 WL 126276, at *3 (D. Del. Jan.           LLC v. Vudu, Inc., 2020 WL 3167641, at *2 n.1 (D. Del.
       8, 2013) (Andrews, J.) (permitting willfulness-          June 15, 2020). ZapFraud has identified, and I know of,
       based enhanced damages claims based on post-             no area of tort law other than patent infringement where
                                                                courts have allowed a plaintiff to prove an element of a legal
       suit knowledge), and        Clouding IP, LLC v.          claim with evidence that the plaintiff filed the claim. The
       Amazon.com, Inc., 2013 WL 2293452, at *4 (Stark,         limited authority vested in our courts by the Constitution
       J.) (D. Del. May 24, 2013) (same).                       and the limited resources made available to our courts by
I have held in prior opinions that the complaint itself         Congress counsel against encouraging plaintiffs to create
cannot be the source of the knowledge required to               claims by filing claims. It seems to me neither wise nor
sustain claims of induced infringement and willfulness-         consistent with principles of judicial economy to allow court
based enhanced damages. See VLSI Tech. LLC v. Intel             dockets to serve as notice boards for future legal claims for
Corp., 2019 WL 1349468, at *2 (D. Del. Mar. 26,                 indirect infringement and enhanced damages. I agree with
2019) (dismissing willfulness-based enhanced damages claim      Judge Andrews's statement in     Callwave Communications
where the plaintiff had alleged that the defendant gained       LLC v. AT & T Mobility LLC, 2014 WL 5363741, at *1 (D.
“knowledge of the [patent] at least since the filing of this    Del. Jan. 28, 2014), that “[t]here is a benefit to society if


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             3
Case 1:20-cv-01228-CFC-JLH Document 33-1 Filed 04/09/21 Page 5 of 6 PageID #: 1849
ZAPFRAUD, INC. Plaintiff, v. BARRACUDA NETWORKS, INC.,..., Slip Copy (2021)


[a] matter is resolved without a suit.” As Judge Andrews                           of the patent system as a form of
observed in Callwave, a pre-suit notice letter could very                          ambush.
well lead “the patent holder and the asserted infringer [to]
exchange information, and the asserted infringer might then
take a license, or the patent holder might learn of reasons         Id. at 511.
why suit should not be filed.” Id.; see also         Proxyconn
Inc. v. Microsoft Corp., 2012 WL 1835680, at *5 (C.D. Cal.          Accordingly, in the absence of binding authority to the
May 16, 2012) (“[R]equiring a Plaintiff to plead knowledge          contrary from the Federal Circuit and Supreme Court, I will
based on facts other than the filing of the present lawsuit         adopt the rule that the operative complaint in a lawsuit fails
furthers judicial economy and preserves parties’ resources by       to state a claim for indirect patent infringement where the
encouraging resolution prior to filing a lawsuit. Pre-litigation    defendant's alleged knowledge of the asserted patents is based
attempts at resolution are especially desirable in patent cases,    solely on the content of that complaint or a prior version of
which are often expensive and thus resolved by settlement.”).       the complaint filed in the same lawsuit. And I conclude that
                                                                    the operative complaint in a lawsuit fails to state a claim for
The policies that govern our patent system make the                 willfulness-based enhanced damages under § 284 where the
requirement of pre-suit knowledge of the asserted patents           defendant's alleged knowledge of the asserted patents is based
especially warranted for enhanced damages claims. Direct            solely on the content of that complaint or a prior version of
infringement is a strict liability tort. Enhanced damages under     the complaint filed in the same lawsuit. 4
§ 284 “are not to be meted out in a typical infringement
case, but are instead designed as a ‘punitive’ or ‘vindictive’      4       Neither of these rules prevents a plaintiff from
sanction for egregious infringement behavior.”              Halo            filing in the future a new lawsuit alleging that
Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1932 (2016).           the knowledge requirement is established based on
“The sort of conduct warranting enhanced damages has been                   the defendant's awareness of the previous lawsuit.
variously described ... as willful, wanton, malicious, bad-                     Proxyconn, 2012 WL 1835680, at *6. I do
faith, deliberate, consciously wrongful, flagrant, or—indeed                not believe that requiring a plaintiff to bring
—characteristic of a pirate.” Id. The purpose of enhanced                   a second suit as opposed to obtaining leave to
damages is to punish and deter bad actors from egregious                    supplement its complaint pursuant to Federal Rule
conduct, not to provide a financial incentive for opportunistic             of Civil Procedure 15(d) will necessarily result in
plaintiffs to spring suits for patent infringement on innocent              inefficiencies. See Fed. R. Civ. P. 15(d) (providing
actors who have no knowledge of the existence of the asserted               that “[o]n motion and reasonable notice, the court
patents. As the Federal Circuit noted in     Gustafson, Inc. v.             may, on just terms, permit a party to serve a
Intersystems Industrial Products, Inc., 897 F.2d 508 (Fed. Cir.             supplemental pleading setting out any transaction,
1990),                                                                      occurrence, or event that happened after the date
                                                                            of the pleading to be supplemented”). The results
                                                                            of the first suit and estoppel doctrines would likely
                [i]n our patent system, patent                              reduce substantially the scope of the second suit.
                applications are secret, and                                In addition, having a second suit will avoid thorny
                patentees are authorized to                                 privilege and attorney work product issues that
                sue “innocent” manufacturers                                arise when a defendant relies on the opinions of
                immediately after their patents issue                       its trial counsel to form its own opinion about
                and without warning. To hold                                whether it infringes the asserted patents. Cf. In
                such patentees entitled to increased                        re Seagate Tech., LLC, 497 F.3d 1360, 1374
                damages or attorney fees on the                             (Fed. Cir. 2007), abrogated on other grounds by
                ground of willful infringement,
                                                                               Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S.
                however, would be to reward use
                                                                            Ct. 1923, 195 L. Ed. 2d 278 (2016) (en banc)
                                                                            (noting that “[b]ecause willful infringement in the
                                                                            main must find its basis in prelitigation conduct,



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
Case 1:20-cv-01228-CFC-JLH Document 33-1 Filed 04/09/21 Page 6 of 6 PageID #: 1850
ZAPFRAUD, INC. Plaintiff, v. BARRACUDA NETWORKS, INC.,..., Slip Copy (2021)



       communications of trial counsel have little, if
                                                                  The Court will issue an Order consistent with this
       any, relevance warranting their disclosure, and this
                                                                  Memorandum Opinion.
       further supports generally shielding trial counsel
       from the waiver stemming from an advice of
       counsel defense to willfulness”).                          All Citations
 *5 I therefore will not adopt the Magistrate Judge's
recommendation and will dismiss ZapFraud's claims for post-       Slip Copy, 2021 WL 1134687
suit indirect infringement and willfulness-based enhanced
damages.

End of Document                                               © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             5
